DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 27, 2021.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.10,525,519. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences which exist between the claims would be obvious to one having ordinary skill in the art upon review of the accompanying claims and disclosure.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No.9,481,022. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences which exist between the claims would be obvious to one having ordinary skill in the art upon review of the accompanying claims and disclosure.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:  “wherein the upper tool assembly and the lower tool assembly are structured to clamp the cup sidewall.” There is insufficient antecedent basis for “cup sidewall” – it is understood to mean “container sidewall.” It is further unclear what the metes and bounds of “are structured to.” It is unclear how the tool assemblies could clamp the sidewall of the container since the lower and upper tool assemblies would be opposing each other and therefore what would be clamped would be the bottom portion of the container.
Claim 2 recites: “wherein said upper tool assembly and the lower tool assembly are structured to form a clamp bead.” It is unclear if this clamp bead is meant to refer to one the clamp beads set forth in claim 1 or if this is a feature to be formed on the container.
Claim 3 recites: “wherein said upper tool assembly and the lower tool assembly are structured to form a progressive clamp bead.” It is unclear if this clamp bead is meant to refer to one the clamp beads set forth in claim 1 or if this is a feature to be formed on the container.

Claim 16 recites: “wherein the upper tool assembly and the lower tool assembly are structured to stretch the blank of material of the container at or about the dome so as to have a substantially uniform thickness.” There is insufficient antecedent basis for “the dome.” It is further unclear what the metes and bounds of the limitation “are structured to” are.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 7, 12 and 13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Turnbull et al. (hereafter “Turnbull”) (US 2006/019310).

an upper tool assembly (slide holder 12, riser 14, punch 16); 
a lower tool assembly (profile pad 36, riser 38); 
the upper tool assembly and the lower tool assembly include a number of clamp beads (profiled bottom surface 18 of punch 16 and corresponding beads of the profile pad 36); wherein the upper tool assembly and the lower tool assembly are structured to clamp the cup sidewall, as seen in at least Figure 8.
With regards to claim 2, Turnbull discloses wherein said upper tool assembly and the lower tool assembly are structured to form a clamp bead, as seen in at least Figure 8.
With regards to claim 3, Turnbull discloses wherein said upper tool assembly and the lower tool assembly are structured to form a progressive clamp bead, as seen in at least Figure 8.
With regards to claim 4, Turnbull discloses wherein said upper tool assembly and the lower tool assembly are structured to progressively clamp said cup sidewall, as seen in at least Figure 8.
With regards to claim 7, Turnbull discloses wherein: the upper tool assembly includes a forming punch (16); said forming punch includes a number of clamp bead recesses (troughs of profile bottom surface 18); wherein the lower tool assembly includes a pad (36); and said pad includes a number of clamp bead projections (beads of profile pad 36 that correspond with profile bottom surface 18).
With regards to claim 12, Turnbull discloses wherein the number of clamp beads are a number of progressive clamp beads, as seen in at least Figure 8.
With regards to claim 13, Turnbull discloses wherein:
the upper tool assembly includes a forming punch (16); said forming punch includes a number of clamp bead recesses (troughs of profile bottom surface 18);
wherein the lower tool assembly includes a pad (36) and a riser assembly (38); said riser assembly having a pressure surface; said pad includes a number of clamp bead projections (beads of profile pad 36 that correspond with profile bottom surface 18); and said riser assembly (38) operatively coupled to said lower pad (36), as seen in at least Figure 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 5-6 and 8-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turnbull in view of De Smet (US Patent 5,081,859).
Turnbull discloses the invention substantially as claimed except for wherein said lower tooling assembly includes a selectable hybrid bias generating assembly, 
wherein the selectable hybrid bias generating assembly includes a pressure generating assembly and a mechanical bias assembly and the hybrid bias generating assembly operatively coupled to said lower tool assembly; 

De Smet is relied upon to teach tooling for forming a container including an upper and lower tool assemblies wherein the lower tool assembly includes a selectable hybrid bias generating assembly (spring 14,  jack 16) and including a pressure generating assembly (jack 16 inc piston 17) and a mechanical bias assembly (spring 14). De Smet further teaches wherein the hybrid bias generating assembly includes a pressure generating assembly (jack 16), a mechanical bias assembly (spring 14), and a number of hybrid components (piston 17, rods 18, levers 19 and 20). De Smet further teaches wherein the hybrid bias generating assembly is an active hybrid bias generating assembly [Column 3, lines 50-55]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Turnbull’s lower assembly to include a selectable hybrid bias generating assembly, as taught by De Smet because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 14 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turnbull in view of Monro (US 2013/0037555).
Turnbull discloses the invention substantially as claimed except for wherein the lower tool assembly further includes a contour; and wherein the contour engages and stretches the bottom portion to form the thinned preselected profile and wherein said contour is a dome. Monro is relied upon to teach tooling for forming a container having a first sidewall, a second sidewall and a bottom portion (31) extending between the first sidewall and the second sidewall, the tooling including an upper tool assembly (13) and the lower tool assembly (14), wherein the upper tool assembly and the lower tool assembly are structured to stretch the bottom portion which is thereby thinned relative to the first sidewall and the second sidewall to form a thinned preselected profile (Claim 9 and as seen in Figure 6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to stretch the bottom portion of Turnbull’s container into a thinned preselected profile as taught by Monro because the thinning process simplifies the manufacturing process and enable cost savings while producing lighter bases (Monro: paragraphs 0023 and 0028).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Turnbull in view of De Smet and Monro
The combination of Turnbull and DeSmet discloses the invention substantially as claimed except for discloses wherein the upper tool assembly and the lower tool assembly are structured to stretch the blank of material of the container at or about the dome so as to have a substantially uniform thickness. Monro is relied upon to teach tooling for forming a container having a first sidewall, a second sidewall and a bottom portion (31) extending between the first sidewall and the second sidewall, the tooling including an upper tool assembly (13) and the lower tool assembly (14), wherein the upper tool assembly and the lower tool assembly are structured to stretch the bottom portion which is thereby thinned relative to the first sidewall and the second sidewall to form a thinned preselected profile (Claim 9 and as seen in Figure 6). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA M EKIERT whose telephone number is (571)272-1901.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/TERESA M EKIERT/Primary Examiner, Art Unit 3725